Goolsby, Judge
(dissenting):
I respectfully dissent. I see no reason at all to remand the case so that Resolution Trust Corporation (RTC) can be substituted for WeSav Financial Corporation. The judgment should be affirmed.
The case relied on by the majority for its holding that the case should be remanded, Insurance Comm’n v. New South Life Ins. Co., 270 S.C. 612, 244 S.E. (2d) 289 (1978), is not applicable here. New South involved the special circumstance of an insurance company, not a finance company, that was under a plan of rehabilitation. Moreover, New South was being sued by its alter ego. Also, New South, unlike WeSav, had no legal identity when suit was brought.
I think the real party in interest issue is controlled by Thomas & Howard Co. v. Fowler, 238 S.C. 46, 119 S.E. (2d) 97 (1961), albeit a case decided before the adoption of the South Carolina Rules of Civil Procedure. When RTC was appointed receiver for WeSav, RTC, as the majority itself recognizes, took title to all the assets of WeSav. Insofar as defending against the Lingefelts’ claim is concerned, RTC immediately became the real party in interest.
*441The issue of whether the trial court erred in granting WeSav summary judgment after it learned that, as phrased by the majority, “WeSav, through its parent, has been put into receivership,” is raised for the first time on appeal and, therefore, is not properly before us. Fowler, 238 S.C. at 54, 119 S.E. (2d) at 101. At best, the Lingefelts raised this issue by Exceptions I and II. It was never presented to and passed on by the trial court. See Roberts v. Dunbar Funeral Home, 288 S.C. 48, 339 S.E. (2d) 517 (Ct. App. 1986) (the court of appeals will not consider matters not ruled on by the trial court).
Furthermore, any error in not joining RTC as a party does not warrant reversal here since the Lingefelts have not demonstrated any prejudice. Cousar v. Heath, 80 S.C. 466, 61 S.E. 973 (1908); Wright v. Willoughby, 79 S.C. 438, 60 S.E. 971 (1908).
We should simply affirm the grant of summary judgment to WeSav because the issues relating to the Lingefelts’ counterclaims are not preserved by proper exceptions. Exception III reads, “The Court erred in ruling that Appellants’ counterclaim was barred by the doctrine of res judicata.” Exception IV reads, “The Court erred in ruling that Appellants’ counterclaim was barred on the theory of satisfaction within the meaning of § 37-3-410 of the South Carolina Code of Laws.” Exception V reads, “The Court erred in ruling that Appellants’ counterclaim for libel and slander is -without merit based on nothing more that Respondent’s memorandum.” Exception VI reads, “The Court erred in ruling that there is no genuine issue as to any material fact.” The Supreme Court has told us that we are not to treat exceptions such as these. See Connolly v. Peoples Life Insurance Co. of South Carolina, 299 S.C. 348, 352, 384 S.E. (2d) 738, 740 (1989) (holding that an exception omitting to state why a trial court erred violates Supreme Court Rule 4, § 6 and emphasizing that “[T]he Court of Appeals may not decide an issue neither presented to the circuit court nor raised by proper exception on appeal.”).
I would affirm.